455 N.E.2d 967 (1983)
LLOYDS OF LONDON and Michael George Miller, Defendants-Appellants,
v.
Charles LOCK d/b/a Charles Lock Trucking, Plaintiff-Appellee.
No. 1-982A268.
Court of Appeals of Indiana, First District.
November 2, 1983.
Jerry P. Belknap, James A. Strain, James E. Mahoney, Barnes & Thornburg, Indianapolis, Harvey M. Greene, Aurora, for defendants-appellants.
Bobby Jay Small, Indianapolis, William R. Wilson, Frank G. Kramer, Ewbank, Meyer, Kramer & Bush, Lawrenceburg, for plaintiff-appellee.

ON PETITION FOR REHEARING
ROBERTSON, Presiding Judge.
The previous opinion issued, 454 N.E.2d 81, is modified to the extent that the appellants' liability is not to exceed the limits of the insurance policy. The petition for rehearing is denied in all other respects.
RATLIFF and NEAL, JJ., concur.